DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-10 are currently pending. This is the first office action on the merits of the claims. Non-elected claim 6 is withdrawn from consideration because it does not encompass the elected subject matter. Claims 1- 5 and 7- 10 are currently under consideration.  

Election/Restrictions
Applicant’s election of species in the reply filed on Jul. 13, 2022 is acknowledged. Applicant elected the following species without traverse:
A specific amino acid sequence: (SEQ ID NO: 1)
A specific disease: non-alcoholic steatohepatitis caused by diabetes
Claim 6 is withdrawn from further consideration as being drawn to a nonelected species (see Remarks, pg. 2).  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Aug. 15, 2022 and Mar. 16, 2021 are being considered by the examiner.  

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1- 10 are rejected under 35 U.S.C. §112(a) because the specification, while being enabling for ameliorating non-alcoholic fatty liver disease in a MCD mouse model (example 7), reducing inflammatory cells and villi damage in ICR mice (example 6); treating liver hypertrophy and fatty liver in a non-alcohol fatty liver mouse model (example 5); treating liver disease and reducing expression of GDF15 and ATF3 proteins induced by palmitic acid (example 4); treating colitis in a colitis induced animal model (example 3); and treating arthritis is a collagen induced animal model (example 2), does not reasonably enable prevention of any – let alone all – inflammatory, metabolic, or fibrotic disease; as recited in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
	There are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is “undue”. These factors include, but are not limited to:
1. The breadth of the claims;
2. The nature of the invention;
3. The state of the prior art;
4. The level of skill in the art;
5. The level of predictability in the art;
6. The amount of direction provided by the inventor;
7. The presence or absence of working examples;
8. The quantity of experimentation necessary to make or use the invention based on the disclosure. See In re Wands USPQ 2d 1400 (CAFC 1988):
	
	The breadth of the claims and the nature of the invention:
Although addressing the treatment of certain specific inflammatory conditions in murine models (examples 2- 6) and evaluating the genomic expression of proteins associated with the conditions in mice (example 1), the disclosure does not provide any evidence of prevention of any of the conditions tested through the practice of the invention commensurate with the breadth and scope of independent claim 1. Claim 1 recites a method of treating or preventing an inflammatory, metabolic, or fibrotic disease. Accordingly, the claims encompass complete prevention of any inflammatory, metabolic, or fibrotic condition in any subject presenting signs or symptoms of all inflammatory, metabolic, and fibrotic diseases known and unknown (e.g., cancer, Tay-Sachs disease, interstitial pulmonary fibrosis, etc.). Accordingly, the claim scope is unduly broad with respect to the encompassed method of treating or preventing any patient population for any inflammatory, metabolic, or fibrotic diseases based on the expression of genetic markers produced in murine models.  
	The state of the prior art and the level of predictability in the art:
	The specification includes a summary of the state of HDAC inhibitors and current treatment methodologies at use in the art (published specification: [0004]- [0013]). Much of the discussion and examples used for support in the disclosure are centered around the protein markers produced in murine models of inflammation (published specification: examples 1- 6). However, murine orthologs are close to random in matching their human counterparts. (Seok, Title, Introduction paragraph). Thus, the predictability of transferring the apparent treatment methods and amelioration effects presented in the disclosure to different patient populations (e.g., humans) is highly unpredictable.  
	The level of skill in the art: 
Initially, the person practicing the use of the present method would likely be a licensed clinical practitioner of medicine (e.g., M.D. or Nurse practitioner) or clinical practitioner operating under a licensed clinical practitioner (e.g., physician’s assistant). Thus, the level of skill would be high (medical degree or Master’s degree with a significant amount of time in clinical practice).  
	The amount of direction provided by the inventor and the existence of working examples:
	There are 5 specific examples directed to the presently claimed invention; specifically, toward the treatment of inflammatory conditions (arthritis, colitis, non-alcoholic hepatitis).  No examples are provided for metabolic or fibrotic diseases. However, no evidence has been provided that indicates prevention of any of the diseases simulated in the mouse models; nor is there any guidance as to how to specifically utilize the methods described to achieve prevention of any diseases as instantly claimed. The general teachings in the specification including administration of 4 of the proteins claimed do not indicate a protocol for complete prevention of any inflammatory, metabolic, or fibrotic disease (i.e. non-alcoholic steatohepatitis caused by diabetes) in any subject population. Furthermore, no direction is provided on how to apply the method to achieve the claimed results.  
	In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention' s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional studies for countless diseases in every patient population capable of presenting signs and symptoms of the conditions in order to find the conditions under which prevention of any disease is achieved (if it is even possible to do so).  
	Therefore, claim 1 is rejected as not being enabled for the full scope of the claim. Claims 2- 5, and 7- 10 depend from claim 1, and are rejected also.  

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Interpretation: The phrase “a peptide represented by” is being interpreted to mean a peptide “comprising” the recited sequence.

Claims 1-5, and 7- 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NORDKILD, WO-2017/186250-A1, Pub: Nov. 2, 2017.
Regarding claim 1- 5, Nordkild discloses a method of treating non-alcoholic steatohepatitis (NASH) comprising administering a beta-defensin peptide comprising the amino acid sequence of instant SEQ ID NO: 1. (Claims 1, and 12- 13; PG. 49, Example 10, SEQ ID NO: 6; par. spanning pgs. 14- 15; pg. 17, lines 27- 30).  
 Regarding claim 7, Nordkild teaches Pharmaceutically acceptable carriers and diluents familiar to those skilled in the art; as well as, formulations including suspensions, solutions, and emulsions. (pg. 29, lines 9- 15).  
Regarding instant claims 8-9, Nordkild teaches pharmaceutical excipients as are known in the art. (pg. 29). Specifically, Nordkild teaches pharmaceutically acceptable carriers and diluents familiar to those skilled in the art, including antioxidants, buffers, bacteriostats, and other common additives (pg. 29, lines 4- 9).  
Regarding claim 10, Nordkild teaches that oral administration of human beta defensin could be administered once daily in the preferred dose of 0.5 - 5 mg/ kg (pg. 32, lines 18- 28), pharmaceutical compositions from 0.1 mg up to 1500mg per unit dose. (par. spanning pgs 33 and 34). 
	Therefore, claims 1- 5, and 7- 10 are anticipated by Nordkild.  

Conclusion

Summary of Claims: Claims 1- 5, and 7- 10 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658